17‐0616  
Jamil v. SPI Energy Co., Ltd. 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                         

                   AMENDED SUMMARY ORDER 
                                         
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 29th day of November, two thousand 
seventeen. 
 
PRESENT:  DENNIS JACOBS, 
                   ROBERT D. SACK,   
                   BARRINGTON D. PARKER, 
                            Circuit Judges.  
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
TAIMUR JAMIL,  
                   Plaintiff‐Appellee, 
 
                   ‐v.‐                                           17‐0616 
 
SPI ENERGY CO., LTD., 
                   Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 


                                        1 
FOR APPELLANT:                               KUUKU MINNAH‐DONKOH, 
                                             Gordon Rees Scully Mansukhani, 
                                             LLP, New York, NY. 
 
FOR APPELLEE:                                JAY B. ZIMNER (Neal S. 
                                             Dobshinsky, on the brief), Zimner 
                                             Law PC, New York, NY. 
 
       Appeal from a judgment of the United States District Court for the 
Southern District of New York (Rakoff, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       SPI Energy Co., Ltd. (“SPI”), appeals the judgment of the district court 
determining the value of restricted stock.  SPI argues that the district court 
(1) improperly relied on actual economic conditions in light of hindsight and 
(2) should have applied a minimum 30% discount rate to the restricted shares.  
We assume the parties’ familiarity with the underlying facts, the procedural 
history, and the issues presented for review. 
        
       In November 2016, the district court ruled on summary judgment that SPI 
breached an employment contract with Taimur Jamil by failing to transfer three 
blocks of shares upon his termination: 35,000 sign‐on shares and 260,000 
miscellaneous shares (on April 16, 2015) and 180,000 time‐based shares (on 
November 3, 2015).  The parties stipulated to the over‐the‐counter share price on 
the dates of breach ($2.01 on April 16, 2015 and $1.87 on November 3, 2015) and 
to the length of the respective statutory and contractual restrictions.  The only 
issues before the district court were the discount to be applied to the restricted 
stock, and the resulting damages. 
        
       Under New York law, once “the non‐breaching party has proven the fact of 
damages by a preponderance of the evidence, the burden of uncertainty as to the 
amount of damage is upon the wrongdoer.”  Process Am., Inc. v. Cynergy 
Holdings, LLC, 839 F.3d 125, 141 (2d Cir. 2016) (citation and quotation marks 



                                        2 
omitted) (emphasis in original).  Generally, the market value of restricted stock 
should be discounted to account for decreased marketability.  See Simon v. 
Electrospace Corp., 28 N.Y.2d 136, 147 (1971). 
        
       SPI made no attempt to establish the appropriate discount rate.  SPA‐8‐10 
(Op. and Order at 6‐8).  Without the benefit of expert testimony, the district court 
adopted the following methodology: 
        
       Based on [the] undisputed information ‐‐ and in the absence of any other 
       further information, as a result of the parties’ joint decision to forgo a 
       bench trial ‐‐ a reasonable estimate of the rate at which the restrictions 
       (which were solely short‐term time restrictions) affected the value of the 
       securities on the dates of breach would be to assume that the value of Solar 
       Powerʹs unrestricted common stock was falling steadily at that rate ‐‐ 
       which works out to seven‐hundredths of a cent per day ‐‐ and to multiply 
       that rate by the relevant holding period.  This method reasonably 
       approximates the sole effect of the restrictions in forcing plaintiff (if he had 
       received the stock) to hold the securities over a period of time when their 
       value was declining in accordance with the stipulated market prices. 
        
SPA‐10.  Applying this reasoning, the district court found that Jamil’s damages 
totaled $736,385.00, exclusive of interest and a stipulated severance, and entered 
judgment accordingly.  SPA‐12. 
 
       “Although the amount of recoverable damages is a question of fact, the 
measure of damages upon which the factual computation is based is a question 
of law.”  Oscar Gruss & Son, Inc. v. Hollander, 337 F.3d 186, 196 (2d Cir. 2003) 
(citations and quotation marks omitted). 
        
       New York courts reject calculating damages on the basis of what the 
“actual economic conditions and performance were in light of hindsight.”  Id.; 
see also Sharma v. Skaarup Ship Mgmt. Corp., 916 F.2d 820, 826 (2d Cir. 1990).  
SPI argues that the district court erred in its valuation of the 475,000 shares 
because it used hindsight and actual economic conditions to determine the 
discount. 
        



                                           3 
        However, we do not need to decide whether SPI is correct because SPI 
failed to make this argument to the district court.  See App. 195‐201 (Def. Mem.).  
“[I]t is a well‐established general rule that an appellate court will not consider an 
issue raised for the first time on appeal.”  In re Nortel Networks Corp. Sec. Litig., 
539 F.3d 129, 132 (2d Cir. 2008) (citation and quotation marks omitted).  The 
“court has discretion to consider arguments waived below,” and will exercise 
that discretion “where necessary to avoid a manifest injustice.”  Id. at 133.  But 
“the circumstances normally do not militate in favor of an exercise of discretion 
to address . . . new arguments on appeal where those arguments were available 
to the [parties] below and they proffer no reason for their failure to raise the 
arguments below.” Id. (citations and quotation marks omitted) (alterations in 
original). 
         
        Judge Rakoff indicated at the conclusion of oral argument on January 6, 
2017 that he was considering applying a methodology on the basis of the 
stipulated share prices: “I am inclined to think I have a basis for computing the 
discount based on what the change in price was.  I am saying that out loud, not 
making a holding.”  App. 302.  Counsel for SPI did not invoke the New York 
damages rule at that time, and failed thereafter to raise it by letter or motion 
before the Opinion and Order was issued on January 31, 2017.  Because SPI had 
notice of the district court’s reasoning and waived the argument by failing to 
raise it, we decline to exercise our discretion to hear the argument now.  
Accordingly, the district court’s methodology stands. 
         
        SPI attempts to satisfy its burden of proving the discount rate by pointing 
to several cases that found 30% to 35% to be an appropriate range; but none are 
controlling.  For example, Waxman v. Envipco Pickup & Processing Servs., Inc., 
No. 02‐cv‐10132 (GEL), 2006 WL 1788964, at *4 (S.D.N.Y. June 28, 2006), and 
BrandAid Mktg. Corp. v. Biss, No. 03‐cv‐5088 (WHP), 2008 WL 190494, at *5 
(S.D.N.Y. Jan. 22, 2008), both calculated a 30% to 35% discount rate on restricted 
shares.  However, Waxman states that “the precise discount that applies in any 
particular case, including this one, depends on the facts of that case, including 
expert testimony on the question of the proper discount amount considering the 
characteristics of the company at issue and the precise nature of the restrictions 
involved.”  2006 WL 1788964, at *4.  BrandAid Mktg. Corp. notes that some 
courts have found 30% to 35% to be a “starting point” for valuing restricted 



                                          4 
shares, but then quotes Waxman to the effect that the analysis depends on the 
facts of each case, including expert testimony.  2008 WL 190494, at *5. 
        
       Indeed, all of the authorities cited by SPI that apply a discount rate 
between 30% and 35% are informed by expert testimony or state that the 
discount rate depends on the facts and circumstances of each case.  See Holmes 
v. Bateson, 583 F.2d 542, 563 (1st Cir. 1978) (noting that appellants’ expert had 
applied a 30% discount to unregistered stock that could not be sold on the open 
market); In re Colonial Realty Co., 226 B.R. 513, 523‐24 (Bankr. D. Conn. 1998) 
(considering competing expert testimony and finding that applying a 35% 
discount to shares for lack of marketability is appropriate); Mandelbaum v. 
Comm’r, 69 TCM (CCH) 2852, 1995 WL 350881 (1995), aff’d, 91 F.3d 124 (3d Cir. 
1996) (rejecting the expert opinions and conducting a multi‐factor, fact‐intensive 
inquiry to determine that a 30% marketability discount is appropriate); Russel T. 
Glazer, Understanding the Valuation Discount for Lack of Marketability, 75 THE 
CPA JOURNAL 60, 60 (2005) (“Valuation discounts are not automatic [] and their 
applicability and magnitude must be grounded in a careful analysis of the facts 
and circumstances of each case.”). 
        
       In short, there is no support for SPI’s assertion that a 30% discount is 
categorically appropriate for lack of marketability, and SPI may not rely upon the 
findings of other courts to satisfy its burden to prove the discount rate that 
should be applied in this case.  As the district court stated, each party “gambled 
on who bears the burden of proving the discount rate, with each contending it 
was the other’s responsibility.”  SPA‐7 (Op. and Order at 5).  This gamble implies 
that SPI was willing to accept the risk that it could receive zero discount if the 
district court held that SPI bears the burden of proof, as in fact it did.  Id.  It is not 
for us to relieve SPI from its miscalculated gamble, especially since SPI is 
fortunate that the district court applied any discount at all.  We conclude that 
SPI’s failure to sustain its burden is sufficient to justify affirming the district 
court’s calculation of damages. 
        
        
        
        
        



                                            5 
     For the foregoing reasons, the judgment of the district court is 
AFFIRMED. 
                                     FOR THE COURT: 
                                     CATHERINE O’HAGAN WOLFE, CLERK 
                                      




                                  6